



SETTLEMENT AGREEMENT
PROTOCOLE TRANSACTIONNEL
This Settlement Agreement by and between:
Ce protocole transactionnel est conclu par et entre :
Cimpress France SARL, a limited liability company, with a share capital of
€1,000, registered with the Commercial Registry of Paris under number 452 977
382, with its headquarter at 4 Square Edouard VII, 75009 Paris (France),
represented by Mr. Robert Keane, in his capacity of General Manager.
Cimpress France SARL, société à responsabilité limitée au capital de
1,000 €, immatriculée au Registre du Commerce et des Sociétés de Paris sous le
numéro 452 977 382, dont le siège social est situé 4 Square Edouard VII, 75009
Paris (France), représentée par Monsieur Robert Keane, agissant en qualité de
Gérant.
Hereinafter “Company” or “Cimpress”
On the one hand,
Ci-après “la Société” ou “Cimpress”
D’une part,
and
Et
Ashley HUBKA
Ashley HUBKA
Hereinafter “Executive” or “Employee”
On the other hand,
Ci-après « la Salariée »
D’autre part,
is effective as of the date of the last signature below.
entre en vigueur au jour de la dernière signature apposée ci-après.
Cimpress and the Employee are referred to below as the “Party” or the “Parties”
and this settlement agreement is referred to as the “Agreement”.
Cimpress et la Salariée sont désignées ci-après la « Partie » ou les « Parties »
et le présent protocole transactionnel est désigné le « Protocole ».
As used in this Agreement, the term “Cimpress” means Cimpress France SARL when
referring to Executive’s employer and “Cimpress Group” means Cimpress N.V. and
its subsidiaries and affiliates from time to time.
Aux fins de ce Protocole, le terme « Cimpress » signifie Cimpress France SARL
lorsqu’il est fait référence à l’employeur de la Salariée et « Groupe Cimpress »
signifie Cimpress N.V. ainsi que, le cas échéant, ses succursales et filiales.
WHEREAS:
IL EST PREALABLEMENT EXPOSE CE QUI SUIT :
History of the contractual relationship
Historique de la relation contractuelle
1.Cimpress hired Executive under an indefinite-term employment agree-ment as
from 1 October 2011 and Executive and Cimpress entered into a new, superseding
employment agreement dated 16 July 2016 (the “Employment Agreement”).
1. La Salariée a été engagée par Cimpress sous contrat à durée indéterminée à
compter du 1er octobre 2011 ; la Salariée et la Société ont conclu un nouveau
contrat de travail (le « Contrat de travail») en date du 16 juillet 2016 en lieu
et place du précédent.
At the time of her termination, the Executive held the position of EVP & Chief
Strategy Officer, key executive status, position 3.3, coefficient 270 in
accordance with the Collective Bargaining Agreement “Bureaux d’Etudes
Techniques”.
Au moment de son licenciement, la Salariée occupait le poste de « EVP and Chief
Strategy Officer », statut cadre dirigeant, niveau 3.3, coefficient 270
conformément à la convention collective nationale des « Bureaux d’Etudes
Techniques ».

2. Executive’s base salary is a gross annually fixed amount of €345,000. She was
also entitled to an annual housing costs' reimbursement of €40,000 gross and an
annual maximum expatriation premium of €135,000 gross. She was also eligible to
receive payouts on certain long-term incentive compensation awards.
2. Le salaire de base de la Salariée est d’un montant brut annuel de 345,000 €.
Elle avait également droit à un remboursement annuel pour ses frais de logement
à hauteur de 40,000 € bruts et à une prime annuelle d'expatriation d’un montant
maximum de 135,000 € bruts. Elle était également admissible au paiement d’une
rémunération variable à long terme (« long-term incentive compensation
awards »).










--------------------------------------------------------------------------------





3. During the second half of 2016, the Company and Cimpress Group’s
competitiveness was at risk due to the fact that the number of competitors had
increased and their activity had evolved, but also due to the fact that the
organization was not sufficiently efficient. As a consequence, it was decided to
implement a reorganization of Cimpress Group in order to safeguard its
competitiveness. In particular, it has been decided to decentralize the vast
majority of Cimpress Group’ functions and team members, triggering the
elimination of positions, notably in France.
3. Au cours du second semestre 2016, la compétitivité de Cimpress et du Groupe
Cimpress était menacée par le fait que le nombre de concurrents avait augmenté
et que leur activité avait évolué, mais aussi parce que l'organisation n'était
pas suffisamment efficace. En conséquence, il a été décidé de mettre en œuvre
une réorganisation du Groupe Cimpress afin de sauvegarder sa compétitivité. En
particulier, il a été décidé de décentraliser la grande majorité des fonctions
et des membres des équipes liées au fonctionnement du Groupe Cimpress,
entraînant des suppressions de postes, notamment en France.
4. In the framework of this restructuring, the Company considered the removal of
the Executive’s position and the implementation of a redundancy procedure.
4. Dans le cadre de cette restructuration, la Société a envisagé la suppression
du poste de la Salariée et la mise en place d'une procédure de licenciement pour
motif économique.4.
5. In this context, Executive was invited to attend on 8 February 2017 a
preliminary meeting to discuss her potential redundancy. This meeting was
postponed at the Executive’s request and held on 17 February 2017. Company
presented her the challenges Cimpress Group is facing worldwide, and explained
that Cimpress has no other choice but to reorganize it-self in order to
safeguard its competitiveness, which will lead to the elimination of some
positions in the Company.
5. Dans ce contexte, la Salariée a été convoquée à un entretien préalable prévu
le 8 février 2017 en vue de son éventuel licenciement pour motif économique. Cet
entretien a été reporté à la demande de la Salariée et a eu lieu le 17 février
2017. La Société lui a présenté les défis auxquels le Groupe Cimpress est
confronté dans le monde entier et a expliqué que Cimpress n'a d'autre choix que
de se réorganiser pour sauvegarder sa compétitivité, ce qui allait entraîner la
suppression de certains postes dans la Société.
Company also explained that as a consequence of this reorganization, the
position of EVP and Chief Strategy Officer occupied by Executive will be
eliminated. Cimpress indicated that such cross-functional position which purpose
was to define a worldwide strategy to be implemented locally does not have any
utility in the contemplated new organization where the strategic decisions
should be taken locally.
La Société a également expliqué que, à la suite de cette réorganisation, le
poste de « EVP and Chief Strategy Officer » occupé par la Salariée serait
supprimé. Cimpress a indiqué qu’un tel poste transversal qui avait pour but de
définir une stratégie mondiale à mettre en œuvre localement n'aurait aucune
utilité dans la nouvelle organisation envisagée où les décisions stratégiques
devraient être prises localement.
Considering the number of positions eliminated worldwide and the qualification
of Executive, the Company could not find any redeployment for her.
Compte tenu du nombre de postes supprimés dans le monde et de la qualification
de la Salariée, la Société n'a pu trouver de solution de reclassement pour elle.
Cimpress also presented Executive the redeployment leave program offered in case
of a redundancy.
Cimpress a également présenté à la Salariée le congé de reclassement applicable
en cas de licenciement pour motif économique.
6. Considering the above, Cimpress notified to Executive her termination for
economic reasons by registered letter with acknowledgement of receipt dated 28
February 2017.
6. Compte tenu de ce qui précède, Cimpress a notifié à la Salariée son
licenciement pour motif économique par lettre recommandée avec accusé de
réception en date du 28 février 2017.
7. As mentioned in the dismissal letter, Cimpress released Executive from
performance of her full notice period as from the date of the notice of
termination, i.e. 28 February 2017.
7. Comme mentionné dans la lettre de licenciement, Cimpress a dispensé la
Salariée d’effectuer son préavis à compter de la date de notification du
licenciement, soit le 28 février 2017.
8.Executive did not accept the redeployment leave within the period set forth by
law.
8. La Salariée n’a pas adhéré au congé de reclassement dans les délais légaux.






--------------------------------------------------------------------------------





Dispute and respective positions of the Parties
Différend et positions respectives des Parties
1. Executive challenged the validity of her redundancy by registered letter with
acknowledgement of receipt dated 14 March 2017.
1. La Salariée a contesté la validité de son licenciement par lettre recommandée
avec accusé de réception en date du 14 mars 2017.
2. Executive challenged the grounds on which the decision to terminate her for
economic reasons was based.
2. La Salariée a contesté les motifs économiques sur lesquels son licenciement
était fondé.
3. First, Executive considered (i) that no real and serious reason justified her
redundancy, since the Company’s reorganization and more specifically her job
removal was not necessary in view of the economic situation of the Company and
Cimpress Group, (ii) that the Company did not demonstrate the economic elements
justifying this reorganization, and (iii) that the Company and Cimpress Group
were only trying to cut costs.
3. Premièrement, la Salariée a considéré (i) qu'aucune cause réelle et sérieuse
ne justifiait son licenciement pour motif économique, étant donné que la
réorganisation de la Société et plus particulièrement la suppression de son
poste n'était pas nécessaire eu égard à la situation économique de la Société et
du Groupe Cimpress, (ii) que la Société n'a pas démontré les motifs économiques
justifiant cette réorganisation et (iii) que la Société et le Groupe Cimpress
essayaient seulement de réduire les coûts.
4. Second, Executive considered that the Company had not fulfilled its legal
redeployment obligation since the Company had not offered to her the available
positions corresponding to her qualifications in the various companies of the
Cimpress Group.
4. Deuxièmement, la Salariée a considéré que la Société n'avait pas rempli son
obligation de reclassement car elle ne lui avait pas proposé les postes
disponibles correspondant à ses qualifications dans les différentes sociétés du
Groupe Cimpress.
5. Third, Executive considered that given Cimpress Group’s decision to
decentralize corporate positions, her position had not been eliminated but
transferred.
5. Troisièmement, la Salariée a considéré que, compte tenu de la décision du
Groupe Cimpress de décentraliser les postes de direction, son poste n’avait pas
été supprimé mais transféré.
6. Lastly, Executive indicated that the agreement entered into as of 16 February
2016 with Cimpress N.V. and subject to the internal laws of the Commonwealth of
Massachusetts (“Executive Retention Agreement”) should have applied, and
therefore that she should have been entitled to an additional termination amount
in this respect as per article 4.2 (a) (2) of the Executive Retention Agreement
and as per article 6.3 of the Employment Agreement.
6. Enfin, la Salariée a indiqué que l'accord conclu le 16 février 2016 avec
Cimpress NV et soumis aux lois internes du Commonwealth du Massachusetts
(“Executive Retention Agreement”) aurait dû s'appliquer et, par conséquent,
qu'elle aurait dû bénéficier d'une indemnité de rupture supplémentaire
conformément à l'article 4.2 (a) (2) de l’Executive Retention Agreement et
conformément à l'article 6.3 du Contrat de travail.
7. Further Executive indicated to Company that she suffers from serious
professional, reputational, moral and material losses due to her redundancy.
7. En outre, la Salariée a indiqué à la Société qu'elle subit un préjudice
important tant sur le plan professionnel, moral et matériel que sur le plan de
sa réputation du fait de son licenciement pour motif économique.
8. Moreover, Executive underlined that she suffers from serious financial and
career damages resulting from major difficulties to find a similar job
corresponding to her responsibilities and to the remuneration she received
within the Company due to the current poor economic situation.
8. De plus, la Salariée souligne qu’elle subit un préjudice financier et
professionnel important qui résulte des difficultés sérieuses qu’elle rencontre
à retrouver un emploi similaire correspondant à son niveau de responsabilités et
de rémunération au sein de la Société en raison de la situation économique
actuellement défavorable.
9. Company maintains that Executive’s redundancy is perfectly justified based on
the argumentation detailed in the notice of termination. Moreover, Company
maintains that the Executive Retention Agreement does not apply. Therefore,
Company challenges the existence of any losses caused by Company or Cimpress
Group to Executive.
9. La Société maintient que le licenciement pour motif économique était
parfaitement justifié, comme exposé dans la lettre de licenciement. De plus, la
Société maintient que l’Executive Retention Agreement ne s'applique pas. Ainsi,
la Société conteste l’existence d’un quelconque préjudice subi par la Salariée
et causé par la Société ou le Groupe Cimpress.
10. Executive maintained that the Executive Retention Agreement applies and
warned Company that she intends to file an action before the Labor Court to
claim damages for compensation of moral and professional losses resulting from
her redundancy.
10. La Salariée maintient que l’Executive Retention Agreement s’applique et a
prévenu la Société qu’elle comptait saisir le Conseil de Prud’hommes pour
solliciter réparation du préjudice moral et professionnel qu’elle subit du fait
de son licenciement.






--------------------------------------------------------------------------------





11. In this context and to definitively end the dispute at hand in the best
interests of each Party, and to avoid all future issues that this dispute might
lead to, the Parties decided to end their dispute by agreeing on the mutual
considerations described hereinafter.
11. C’est dans ce contexte, et afin de définitivement mettre un terme au litige
opposant les Parties et tout contentieux qui pourrait en résulter, en respectant
au mieux les intérêts de chaque Partie, que celles-ci se sont accordées les
concessions réciproques décrites ci-dessous.

NOW, THEREFORE, aware of the adverse consequences which could be brought about
by legal action, in addition to taking into consideration the uncertainties and
delays in following such a route, the Parties have decided, in consideration of
the agreements, covenants, promises and releases contained herein and such other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, to settle their dispute amicably by agreeing to the mutual
concessions set out below, which form the basis of the Agreement and put a
definitive end to their dispute:
CONSIDÉRANT donc les conséquences néfastes que pourrait entraîner une action en
justice, et compte tenu des incertitudes et des délais liés à l’engagement d'une
telle action, les Parties ont décidé, en considération des accords, engagements,
promesses et libérations contenues aux présentes et toute autre contrepartie
dont la validité et l’utilité sont reconnues par la présente, de régler leur
différend à l'amiable en acceptant les concessions mutuelles énoncées ci-dessous
qui constituent la base du Protocole et mettent un terme définitif à leur
différend :
Article 1. Termination of Employment
Article 1. Rupture du contrat de travail
(a) Cimpress and Executive acknowledge and accept that Executive’s employment
with the Company was terminated for economic reason as documented by registered
letter dated 28 February 2017. The Parties agree that the Employment Contract of
Executive irrevocably, automatically and immediately terminates on 31 May 2017
(the “Termination Date”).
(a) Cimpress et la Salariée reconnaissent et acceptent que le Contrat de travail
de la Salariée avec la Société a été rompu pour un motif économique comme exposé
dans la lettre recommandée en date du 28 février 2017. Les Parties conviennent
que le Contrat de travail de la Salariée prend fin irrévocablement,
automatiquement et immédiatement le 31 mai 2017 (la “Date de Rupture”).
Cimpress and Executive acknowledge and accept that the Executive is released
from work during her three-month notice period (i.e. 1 March 2017 through 31 May
2017), during which period Cimpress will pay Executive per normal practices in
three monthly installments of €52,050.39 gross including the “prime de vacances”
owed for the period ending on the Termination Date.
Cimpress et la Salariée reconnaissent et acceptent que la Salariée a été
dispensée de l’exécution de son préavis de trois mois (c'est-à-dire du 1er mars
2017 au 31 mai 2017), période pendant laquelle Cimpress paiera le salaire de la
Salariée aux échéances habituelles de paie correspondant à trois versements
mensuels de 52,050.39 € bruts incluant la prime de vacances due pour la période
se terminant à la Date de Rupture.
(b) At the Termination Date, Cimpress will pay to Executive, subject to all
applicable tax withholdings:
(b) À la Date de Rupture, Cimpress versera à la Salariée, les sommes suivantes,
éventuellement soumises à charges et impôts selon les règles applicables :
i. an indemnity in lieu of paid holidays accrued and not used by Executive up
until the Termination Date of €49,706.40 gross;
i. Une indemnité de 49,706.40 € bruts à titre d’indemnité compensatrice de
congés payés acquis et non pris par la Salariée à la Date de Rupture ;
ii. the legal severance indemnity as defined in article L. 1234-9 of the French
Labor Code and calculated in accordance with the applicable CBA equivalent to an
amount of €80,463.03 gross.
ii. Une indemnité légale de licenciement de 80,463.03 € bruts, prévue à
l’article L. 1234-9 du Code du travail et calculée conformément à la convention
collective nationale applicable.
(c) Cimpress undertakes to provide Executive with her work certificate, the form
required by the Unemployment Fund (“Pôle Emploi”) as well as her final balance
and corresponding receipt at the Termination Date.
(c) Cimpress s'engage à remettre à la Salariée son certificat de travail, son
attestation Pôle Emploi ainsi que reçu de solde de tout compte et le bulletin de
paie correspondant à la Date de Rupture.






--------------------------------------------------------------------------------





(d) Cimpress acknowledges that the coverage for disability and medical expenses
for her, her husband and their two children (“mutuelle santé et prévoyance”) to
which Executive is entitled as an employee of the Company will be continued in
the conditions set forth by French statutes and regulations until the earlier to
occur of (i) 31 May 2018 or (ii) an Early Mutuelle Payment Cessation Event (as
defined below).
(d) Cimpress reconnaît que la mutuelle santé et la prévoyance qui couvrent la
Salariée, son mari et leurs deux enfants et dont elle bénéficie en tant que
salariée de la Société seront maintenues dans les conditions prévues par la
législation et la réglementation française jusqu’à la survenance de la première
des deux échéances suivantes, soit (i) le 31 mai 2018 soit (ii) un Evènement
entraînant la Cessation Anticipée de la Couverture Mutuelle (telle que défini
ci-dessous).
Executive shall endeavor in good faith to give Cimpress as much advance written
notice by email to the contact person identified under Cimpress’ signature block
below (the “Cimpress Contact Person”) as is reasonably possible regarding the
expected occurrence of an Early Mutuelle Payment Cessation Event, but in no
event shall Executive give Cimpress such written notice later than the date upon
which the Early Mutuelle Payment Cessation Event occurs.
La Salariée s'efforcera en toute bonne foi de prévenir Cimpress par écrit le
plus tôt possible par courrier électronique à la personne à contacter identifiée
sous la signature de Cimpress ci-dessous (le « Contact Cimpress ») en cas de
survenance prévisible d'un Evènement entraînant la Cessation Anticipée de la
Couverture Mutuelle, sachant qu’en aucun cas la Salariée ne devra informer
Cimpress après la survenance d’un tel évènement.
For purposes of this Agreement, an “Early Mutuelle Payment Cessation Event”
occurs when (i) Executive commences new employment within France or
(ii) Executive becomes a resident of a country other than France.
Aux fins du Protocole, un «Evénement entraînant la Cessation Anticipée de la
Couverture Mutuelle» survient lorsque (i) la Salariée commence un nouvel emploi
en France ou (ii) la Salariée devient résidente d'un autre pays que la France.

Article 2. Settlement Benefits
Article 2. Concessions de la Société
Subject to Executive’s compliance with all other terms and conditions of this
Agreement and to all other conditions set forth herein, Company shall pay or
otherwise provide to Executive the following settlement compensation (the
“Settlement Benefits”):
Sous réserve du respect par la Salariée de tous les termes et conditions prévus
par le Protocole et de toutes les autres conditions énoncées aux présentes, la
Société verse ou accorde à la Salariée les concessions suivantes (les
« Concessions de la Société»).
(a) Cimpress shall make a one-time, lump sum payment to Executive in an amount
equal to sum of the target payout amounts scheduled to vest on or about 1 July
2017 in respect of all Cash LTI awards previously granted to Executive under
Cimpress’ Cash LTI plan (the “Cash LTI In Lieu Of Payment”). Cimpress shall pay
the Cash LTI In Lieu Of Payment to Executive at or before the time that a Cash
LTI payout would have been made to Executive had Executive remained regularly
employed by Cimpress through the end of Cimpress’ 2017 fiscal year.
(a) Cimpress s’engage à verser à la Salariée un montant forfaitaire unique égal
à la somme des montants qu’elle devait recevoir le ou vers le 1er juillet 2017
au titre de toutes les rémunérations variables à long terme (« Cash LTI »)
auxquelles la Salariée était éligible en vertu du plan de Cash LTI de Cimpress
(«Indemnité Cash LTI»). Cimpress paiera l’Indemnité Cash LTI au plus tard à la
date à laquelle la Salariée aurait reçu paiement des rémunérations variables en
vertu du Cash LTI plan comme si elle avait été régulièrement employée par
Cimpress jusqu'à la fin de l'exercice fiscal 2017 de Cimpress.

The amount of the Cash LTI In Lieu Of Payment represents a gross amount of
eighty-four thousand three hundred seventy-five U.S. Dollars ($84,375), which
corresponds, for information purposes, to a gross amount of approximately
seventy-eight thousand five hundred ninety-nine Euros (€78,599) based on recent
currency exchange rates. This payment shall be made on or before 31 August 2017.
Cimpress will convert such payment amount from U.S. Dollars to Euros using the
exchange rate for 30 June 2017 as is made available in Cimpress’ SAP system
(which is the exchange rate resource customarily relied upon by Cimpress
personnel to calculate payment amounts for payroll and LTI compensation payment
purposes).
Le montant de l’Indemnité Cash LTI représente un montant brut de
quatre-vingt-quatre mille trois cent soixante-quinze dollars américains (84,375
$), qui correspond, à titre d'information, à un montant brut d'environ
soixante-dix-huit mille cinq cent quatre-vingt-neuf euros (78,599 €) sur la base
des taux de change récents. Ce paiement sera effectué au plus tard le 31 août
2017. Cimpress convertira en euros le montant dû calculé en dollars américains
en utilisant le taux de change du 30 juin 2017 tel que figurant dans le système
SAP de Cimpress (qui est la référence de taux de change habituellement utilisée
par le personnel de Cimpress pour calculer les montants de paiement des salaires
et les rémunérations variables à long terme).








--------------------------------------------------------------------------------





(b) With regard to the Cash Retention Bonus award made to Executive under the
Cimpress LTI program, Cimpress shall make a one-time, lump sum payment to
Executive in an amount equal to the amount scheduled to vest on or about
1 July 2017 under such Cash Retention Bonus award (the “Cash Retention Bonus In
Lieu Of Payment”) in lieu of actual payment under such bonus. Cimpress shall pay
the Cash Retention Bonus In Lieu Of Payment to Executive at or before the time
that a Cash Retention Bonus payout would have been made to Executive had she
remained regularly employed by Cimpress through the end of Cimpress’ 2017 fiscal
year.
(b)En ce qui concerne la prime de fidélisation (« Cash Retention Bonus »)
accordée à la Salariée dans le cadre du programme Cimpress de rémunérations
incitatives à long terme (« LTI program »), Cimpress versera un montant
forfaitaire unique à la Salariée d'un montant égal à celui qu’elle aurait obtenu
le ou vers le 1er juillet 2017 conformément aux conditions d’octroi de la prime
de fidélisation (« Indemnité Cash Retention Bonus ») en lieu et place du
paiement effectif de cette prime. Cimpress versera l’Indemnité Cash Retention
Bonus à la Salariée au moment où la prime de fidélisation aurait dû être versée
à celle-ci si elle avait continué à être régulièrement employée par Cimpress
jusqu'à la fin de l'exercice fiscal 2017 de Cimpress.
The amount of the Cash Retention Bonus In Lieu Of Payment represents a gross
amount of ninety-six thousand two hundred fifty U.S. Dollars ($96,250), which
corresponds, for information purposes, to a gross amount of approximately
eighty-nine thousand six hundred forty Euros (€89,640) based on recent currency
exchange rates. This payment will be made on or before 31 July 2017. Cimpress
will convert such payment amount from U.S. Dollars to Euros using the exchange
rate for 30 June 2017 as is made available in Cimpress’ SAP system (which is the
exchange rate resource customarily relied upon by Cimpress personnel to
calculate payment amounts for payroll and LTI compensation payment purposes).
Le montant de l’Indemnité Cash Retention Bonus représente un montant brut de
quatre-vingt-seize mille deux cent cinquante dollars américains (96,250 $) qui
correspond, à titre d'information, à un montant brut d'environ quatre-vingt-neuf
mille six cent quarante euros (89,640 €) sur la base des taux de change récents.
Ce paiement sera effectué au plus tard le 31 juillet 2017. Cimpress convertira
en euros le montant dû calculé en dollars américains en utilisant le taux de
change du 30 juin 2017 tel que figurant dans le système SAP de Cimpress (qui est
la référence de taux de change habituellement utilisée par le personnel de
Cimpress pour calculer les montants de paiement des salaires et les
rémunérations variables à long terme).

(c) Cimpress N.V. will accelerate the vesting of Cimpress N.V. restricted share
units (“RSUs”) held by Executive that, under the terms of the respective RSU
agreements, are scheduled to vest during the period commencing 28 February 2017
and ending on 28 February 2018, so that such RSUs will be fully vested as of
28 February 2017. Executive understands and acknowledges that the vesting of
RSUs representing a total of 3,162 Cimpress N.V. shares is expected to be
accelerated under this clause.
(c) Cimpress NV réduit la période de blocage des droits différés à unités
d'actions à négociation restreinte (« restricted share units » ou «RSU») de
Cimpress NV détenues par la Salariée qui, aux termes des accords RSU respectifs,
auraient dû être débloqués au cours de la période commençant le 28 février 2017
et se terminant le 28 février 2018 de sorte que ces RSU seront entièrement
acquises à compter du 28 février 2017. La Salariée comprend et reconnaît que
l'acquisition anticipée des RSU en vertu de cette clause représente un total de
3,162 actions.
Executive is aware that the income derived from the granting of such RSUs will
depend on the value of Cimpress N.V. shares at the time of sale by Executive.
La Salariée est informée que le bénéfice tiré de l'octroi de ces RSU dépendra de
la valeur des actions Cimpress N.V. au moment de la vente de celles-ci par la
Salariée.
(d) Cimpress shall fully accelerate the service-based vesting of 25% of the
Cimpress N.V. performance share units (“PSUs”) granted to Executive (rounded to
a whole share, which represents 2,574 PSUs), so that such PSUs will be vested
(from a service time standpoint only) as of 28 February 2017. Executive
acknowledges that the PSUs will be fully vested only if the performance targets
are actually achieved under the conditions provided in the plan attached to this
Agreement (Annex 1). Executive is aware that if the performance conditions
applicable to the PSUs are not achieved, the PSUs will be cancelled and
Executive will be issued no shares in respect of such PSUs.
(d)Cimpress valide entièrement l'acquisition de 25% des actions de performance
(« Performance Share Units » ou «PSU») de Cimpress NV attribuées à la Salariée
(arrondi à une action entière, ce qui représente 2,574 PSUs), de sorte que ces
PSU seront acquises (du point de vue de la condition de présence uniquement) à
compter du 28 février 2017. La Salariée reconnaît que les PSU ne seront
entièrement acquises que si les objectifs de performance sont effectivement
atteints dans les conditions prévues dans le plan joint au présent Protocole
(Annexe 1). La Salariée est consciente que si les objectifs de performance
applicables aux PSU ne sont pas atteints, les PSU seront annulés et la Salariée
ne sera éligible à l’attribution d’aucune PSU.








--------------------------------------------------------------------------------





(e) Cimpress, which does not per se recognize the merits of Executive’s
allegations, undertakes to make a lump-sum payment to Executive not later than
31 May 2017 in a gross amount equal to one hundred fifty-three thousand five
hundred eighty-six Euros (€153,586) in compensation of the prejudice alleged by
Executive.
(e) Cimpress, qui ne reconnaît pas en soi le bien-fondé des allégations de la
Salariée, s'engage à verser à la Salariée, au plus tard le 31 mai 2017, un
montant forfaitaire de cent cinquante-trois mille cinq cent quatre-vingt-six
euros (153,586 €) en réparation du préjudice allégué par la Salariée.

(f) If an Early Mutuelle Payment Cessation Event occurs prior to 28 February
2018, then to assist Executive with healthcare expenses that she may incur with
respect to the period between the date of the Early Mutuelle Payment Cessation
Event and 28 February 2018, inclusive (the “Healthcare Expenses Support
Period”), Cimpress shall make payment to Executive in the amount of €2,000 gross
per calendar month falling within the Healthcare Expenses Support Period.
(f) Si un Evènement entraînant la Cessation Anticipée de la Couverture Mutuelle
devait se produire avant le 28 février 2018, et de manière à assister la
Salariée s’agissant des frais de santé qu'elle serait amenée à supporter durant
la période comprise entre la date de l’Evènement entraînant la Cessation
Anticipée de la Couverture Mutuelle et le 28 février 2018 inclus (la «Période de
Prise en Charge de la Mutuelle Santé»), Cimpress s’engage à verser à la Salariée
un montant brut de 2,000 € par mois calendaire compris dans la Période de Prise
en Charge de la Mutuelle Santé.
For any partial calendar month fall in the Healthcare Expenses Support Period,
the payment amount shall be prorated based on the actual number of days
remaining in such month. Such payments shall be made on a monthly basis for each
month (or partial month, as the case may be) falling within the Healthcare
Expenses Support Period and shall be paid through Cimpress’ regular monthly
payroll process.
Pour tout mois incomplet compris dans cette période, le montant du paiement sera
calculé au prorata du nombre réel de jours restants dans ce mois. Ces paiements
sont effectués sur une base mensuelle (ou au prorata le cas échéant) chaque mois
échu durant la Période de Prise en Charge de la Mutuelle Santé et seront payés
aux échéances habituelles de paie de Cimpress.
(g) Cimpress shall arrange for Executive to receive, at Cimpress’ expense,
outplacement services from an outplacement services’ firm selected by Executive
and engaged by Cimpress (the “Outplacement Services”). The Outplacement Services
shall be provided during the period commencing within a reasonable time
following the effective date of this Agreement and ending upon the earlier of
(i) Executive’s acceptance of new employment or (ii) 28 February 2018. The
Outplacement Services’ costs borne by Cimpress shall not exceed $50,000 if
invoiced in United States Dollars or €47,000 (ex. VAT) if invoiced in Euros. No
cash payments in lieu will be made to Executive in the event Executive elects
not to utilize any or all of the Outplacement Services.
(g) Cimpress veillera à ce que la Salariée reçoive, aux frais de Cimpress, des
services de reclassement d'un cabinet spécialisé dans ce domaine sélectionné par
la Salariée et engagé par Cimpress (les «Services d'Outplacement»). Les Services
d'Outplacement seront fournis pendant la période commençant dans un délai
raisonnable suivant la date de conclusion du Protocole et se terminant à la date
de survenance du premier des évènements suivants : (i) l'acceptation par la
Salariée d'un nouvel emploi ou (ii) le 28 février 2018. Le coût des Services
d'Outplacement supporté par Cimpress ne doit pas dépasser 50,000 $ s’ils sont
facturés en dollars américains ou 47,000 € (Hors taxes) s’ils sont facturés en
euros. Aucune indemnité compensatrice ne sera versée à la Salariée dans le cas
où la Salariée choisirait de ne pas utiliser tout ou partie des Services
d'Outplacement.
(h) Cimpress shall provide Executive with the same level of tax filing
assistance with regard to Executive’s tax filings in France and in the U.S.A.
for calendar year 2016 and calendar year 2017 that it has provided to Executive
with regard to her calendar year 2015 tax filings. The tax filling assistance
will be provided by the accounting firm of Cimpress’ choosing.
(h) Cimpress fournira à la Salariée le même niveau d'assistance en matière de
déclaration fiscale pour les déclarations fiscales de la Salariée en France et
aux États-Unis d’Amérique pour l'année civile 2016 et l'année civile 2017 que
celle qu'elle avait fournie à la Salariée pour ses déclarations fiscales de
l'année civile 2015. L'assistance fiscale sera fournie par le cabinet comptable
choisi par Cimpress.

The above amounts paid to Executive are gross amounts. Executive is fully aware
of social and tax legislation pertaining to these amounts.
Les montants ci-dessus versés à la Salariée sont des montants bruts. La Salariée
est pleinement consciente de la législation sociale et fiscale applicables à ces
sommes.








--------------------------------------------------------------------------------





If any payment to be made by Cimpress to Executive under this Agreement is
subject to a withholding obligation, Cimpress may make such payment to Executive
through its customary payroll process.
Si un paiement effectué par Cimpress à la Salariée en vertu du Protocole est
soumis à prélèvements, Cimpress sera susceptible d’effectuer ce paiement à la
Salariée par le biais de son processus habituel de paie.
With regard to any payment to be made by Cimpress to Executive under this
Agreement that is not subject to a withholding obligation, Cimpress shall make
such payment to Executive by bank wire transfer to Executive’s bank account
using the wire transfer details attached hereto as Annex 2.
En ce qui concerne tout paiement effectué par Cimpress à la Salariée en vertu du
Protocole qui n'est pas soumis à prélèvements, Cimpress sera susceptible
d’effectuer ce paiement à la Salariée par virement bancaire au bénéfice du
compte bancaire de la Salariée dont les détails sont joints à l’Annexe 2.

Article 3. Certain Executive acknowledgements 
Article 3. Certaines déclarations de la Salariée
Executive understands and acknowledges the following, owing to her separation
from employment with Company as of the Termination Date.
La Salariée comprend et reconnaît ce qui suit, à raison de la cessation de son
Contrat de Travail avec la Société à la Date de Rupture.
(a) Executive expressly acknowledges and accepts that the Settlement Benefits
described in Article 2 take into consideration all of the circumstances and
conditions under which Executive departed from Company and the various
circumstances described in this Agreement.
(a) La Salariée reconnaît et accepte expressément que les Concessions de la
Société décrites à l'Article 2 tiennent compte de toutes les circonstances et
conditions dans lesquelles la Salariée a quitté la Société et les diverses
circonstances décrites dans le Protocole.
(b) Executive expressly acknowledges and accepts that the statutory payments
mentioned in Article 1 (“Statutory Payments”) and the Settlement Benefits
mentioned in Article 2 when paid by Company and the other companies of the
Cimpress Group, compensate all damages which have already arisen or that will
arise, proceeding and/or coming from (i) the effective termination of employment
with Company, (ii) as well as the consequences of such termination. Upon total
payment of the Statutory Payments and Settlement Benefits, Executive
acknowledges and accepts that she is compensated in whole for any losses and
irrevocably waives any and all claims and demands against Company and all
entities of the Cimpress Group as described in Article 7 below.
(b) La Salariée reconnaît expressément et accepte que les paiements obligatoires
mentionnés à l'Article 1 (« Paiements Obligatoires ») et les Concessions de la
Société mentionnées à l'Article 2, payées par la Société et d’autres sociétés du
Groupe Cimpress, indemnisent tous les dommages déjà survenus ou qui
surviendront, procédant ou résultant de (i) la rupture effective des relations
de travail avec la Société, (ii) ainsi que les conséquences de cette rupture. A
compter du paiement intégral des Paiements Obligatoires et des Concessions de la
Société, la Salariée reconnaît et accepte avoir été indemnisée en totalité pour
tout préjudice et renonce irrévocablement à toute réclamation et demande à
l’encontre la Société et toutes les entités du Groupe Cimpress dans les
conditions décrites à l'Article 7 ci-dessous.

(c) Executive acknowledges and accepts that she is informed of the consequences
with respect to tax and social security in relation to the amounts paid under
the Agreement and undertakes to pay directly, as the case may be, all amounts
requested by the tax administration.
(c) La Salariée reconnaît et accepte avoir été informée de toutes les
conséquences fiscales et sociales liées au paiement des sommes versées en
application du Protocole et s’engage, le cas échéant, à payer directement toutes
les sommes qui lui seraient réclamées par l’administration fiscale.
(d) Executive acknowledges and accepts that she is informed that (i) the
Settlement Benefits must be disclosed by Cimpress to the “Pôle Emploi” and (ii)
of the waiting period required by “Pôle Emploi” before she can claim
unemployment benefits.
(d) La Salariée reconnaît et accepte avoir été informée (i) que le Pôle Emploi
doit être informé du versement des Concessions de la Société et (ii) de
l’existence d’une période de carence avant de pouvoir bénéficier de ses
allocations chômage.
(e) Executive acknowledges and accepts that she benefited from a sufficient
amount of time prior to the signature of the Agreement.
(e) La Salariée reconnaît et accepte qu'elle a bénéficié d'un délai suffisant
préalablement à la signature du Protocole.








--------------------------------------------------------------------------------





(f) All of Executive’s rights to participate in and receive payouts under the
Cimpress Cash LTI plan terminate effective as of the Termination Date.
(f) Tous les droits que le Salarié pourrait tirer de sa participation et de son
éligibilité au paiement d’une rémunération variable à long terme (« Cash LTI
plan ») de Cimpress cessent à la Date de Rupture.
(g) All unvested RSUs and PSUs held by Executive (after giving effect to the
acceleration contemplated in Article 2 above) will be forfeited effective as of
the Termination Date.
(g) Toutes les RSU et les PSU détenues par la Salariée et encore non acquises
(après prise en compte du mécanisme d’accélération exposé à l'article
2 ci-dessus) seront perdues à compter de la Date de Rupture.

Article 4. Non-disclosure obligations
Article 4. Obligations de confidentialité
Executive acknowledges the invention and non-disclosure agreement entered into
on 16 July 2016 between her and Cimpress (“Non-Disclosure Agreement”) and
acknowledges and accepts her obligation according to this agreement to keep
confidential and not to disclose any and all non-public information owned by or
relating to the Cimpress Group, including, but not limited to, any non-public
information concerning the Cimpress Group’s business affairs, business prospects
and financial condition, remains in full force and effect, subject to
Article 10 below.
La Salariée reconnaît l’existence de l'accord relatif aux inventions et aux
clauses de confidentialité conclu le 16 juillet 2016 entre elle et Cimpress («
Accord de Confidentialité ») et reconnaît et accepte que ses obligations à ce
titre de garder confidentielle et de ne pas divulguer toute information non
publique appartenant au Groupe Cimpress ou s'y rapportant, y compris, mais sans
s'y limiter, toute information non publique concernant les affaires
commerciales, les perspectives commerciales et la situation financière du Groupe
Cimpress, qui restent en vigueur, sous réserve de l'article 10 ci-dessous.

Article 5. Return of Company property; Other agreements
Article 5. Restitution des biens de la Société ; Autres accords
(a) Executive agrees and warrants that, except as expressly provided below,
Executive will return to Company on or before 31 March 2017 all keys, files,
records (and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
pagers, etc.), Cimpress identification and any other Cimpress-owned or
Cimpress-leased property in her possession or control and will leave intact all
electronic Cimpress documents, records and files, including but not limited to
those that Executive developed or helped to develop during her employment with
Cimpress.
(a) La Salariée accepte et s’engage à remettre à la Société au plus tard le 31
mars 2017 toutes clés, fichiers, dossiers (et copies de ceux-ci), équipements
(incluant, mais sans s’y limiter, ordinateur et logiciel, imprimante, appareils
sans fil, téléphones mobiles, pagers, etc), code d’identification Cimpress,
ainsi que tous autres biens appartenant ou loués par Cimpress qu’elle aurait en
sa possession ou sous son contrôle, et laissera intact tous documents
électroniques de Cimpress, fichiers et documents, incluant mais ne se limitant
pas à, ceux que la Salariée a développé ou aidé à développer au cours de
l’exécution de son Contrat de Travail avec Cimpress.
Executive further agrees and warrants that on or before her last day of
employment with Cimpress, she will have cancelled all accounts for her benefit,
if any, in Cimpress’ name, including but not limited to, credit cards, telephone
charge cards, cellular phone and/or pager accounts and computer accounts.
La Salariée accepte et s’engage en outre à résilier au plus tard le dernier jour
de son Contrat de Travail tout compte dont elle bénéficiait, au nom de Cimpress,
incluant mais sans se limiter aux cartes de crédits, cartes Sim prépayées,
téléphone portable et/ou compte de pager et compte informatique.

In addition, Executive agrees and warrants that Executive will transfer to
Company on or before 31 March 2017 all rights in and control over (including all
logins, passwords and the like) any and all accounts, social media accounts,
subscriptions and/or registrations, electronic or otherwise, that Executive
opened and/or maintained in her own name, but on behalf of or for the benefit of
Cimpress, during the course of her employment and not to access or do anything
that may directly or indirectly inhibit or prevent Company from accessing any
and all of the accounts, social media accounts, subscriptions and registrations.
De plus, la Salariée accepte et s’engage, à transférer à la Société au plus tard
à le 31 mars 2017 tout droit et contrôle (incluant les identifiants, mots de
passe et semblables) sur les comptes, médias sociaux, souscriptions et/ou
enregistrement , électronique ou autre, que la Salariée a ouvert et/ou entretenu
en son nom pour le compte de Cimpress, au cours de l’exécution de son Contrat de
Travail. Elle s’engage aussi à ne pas refuser ou agir de quelle que manière que
ce soit visant à empêcher directement ou indirectement la Société d’accéder à un
ou tout compte, compte de médias sociaux, souscription ou enregistrement.








--------------------------------------------------------------------------------





Executive agrees that, in the event that any such transfers have not been fully
implemented as of the Termination Date, Executive will execute such instruments
and other documents and take such other steps as Company may reasonably request
from time to time in order to complete the transfer of any such accounts,
subscriptions and/or registrations.
La Salariée accepte que dans l’éventualité où certains transferts n’auraient pas
été complètement réalisés au jour de la Date de Rupture, la Salariée prendra les
mesures raisonnablement et ponctuellement demandées par la Société afin de
compléter le transfert de ces comptes, souscriptions ou enregistrements.

Notwithstanding the foregoing, Cimpress agrees (i) to transfer to Executive her
Cimpress-issued Apple iPhone 7 (including the embedded SIM card and associated
accessories), subject to such iPhone first being “wiped” by Cimpress IT
personnel to remove all Cimpress-related software and data, and (ii) to take
reasonable steps to support and assist Executive’s efforts to port the mobile
number currently associated with such phone to a personal mobile service plan
opened or maintained by Executive. Executive shall use her best efforts to
complete such porting of the mobile number by 31 March 2017.
Par exception à qui précède, Cimpress accepte (i) de transférer à la Salariée la
propriété de l’Apple iPhone 7 qui lui avait été remis par Cimpress (y compris la
carte SIM intégrée et les accessoires associés), sous réserve que cet iPhone
soit d'abord « effacé » par le personnel informatique de Cimpress pour supprimer
tous les logiciels et données Cimpress et (ii) de prendre des mesures
raisonnables pour aider la Salariée dans ses démarches de portabilité du numéro
de téléphone mobile actuellement associé à ce téléphone vers un contrat de
service mobile personnel ouvert au nom de la Salariée. La Salariée fera tout son
possible pour achever la portabilité du numéro de téléphone portable d'ici le 31
mars 2017.
(b) Subject to Article 10 below, all post-contractual clauses contained in the
Employment Agreement and related agreements will survive and remain in full
force after the Termination Date, including, without limitation, the
Non-Disclosure Agreement, the provisions of the non-competition and
non-solicitation agreement entered into on 16 July 2016 (the “Non-Competition
and Non-Solicitation Agreement”) that do not conflict with Article 6 below, and
clauses in article 9 (Obligations on termination) within the Employment
Agreement.
(b) Sous réserve de l'article 10 ci-dessous, toutes les clauses
post-contractuelles du Contrat de Travail et des accords connexes survivront et
resteront en vigueur après la Date de Rupture, y compris, sans limitation,
l’Accord de Confidentialité, les dispositions de l’accord de non-concurrence et
de non-sollicitation signé le 16 juillet 2016 (« Accord de Non-concurrence et de
Non-Sollicitation ») qui ne sont pas en contradiction avec l'article
6 ci-dessous et les clauses de l'article 9 (obligations relatives à la rupture)
du Contrat de Travail.
(c) The Parties agree that the Indemnification Agreement between Executive and
Cimpress N.V. made as of 1 February 2014 (the “Indemnification Agreement”) will
survive and remain in full force and effect following the Termination Date.
(c) Les Parties conviennent que l’accord d'indemnisation (« Indemnification
Agreement ») conclu entre la Salariée et Cimpress N.V. le 1er février 2014 (l’
« Accord d’Indemnisation ») survivra et restera en vigueur après la Date de
Rupture.
Article 6. Non-competition and non-solicitation obligations
Article 6. Obligation de non- concurrence et de non- sollicitation
(a) Executive further acknowledges and accepts her obligations under the
Non-Competition and Non-Solicitation Agreement relative to post-contractual
non-competition and non-solicitation terms and conditions which also remains in
full force and effect. In this respect, Executive further acknowledges and
accepts that she will be bound by the Non-Competition and Non-Solicitation
Agreement during the remainder of her employment with Cimpress and for a
12-month period commencing 1 March 2017 (the “Post-Termination Period”).
(a) La Salariée reconnaît et accepte également ses obligations en vertu de
l’Accord de Non-concurrence et de Non-Sollicitation relatif aux conditions
post-contractuelles de non-concurrence et de non-sollicitation qui restent en
vigueur. À cet égard, la Salariée reconnaît et accepte qu'elle sera liée par
l’Accord de Non-concurrence et de Non-Sollicitation jusqu’au terme de son emploi
chez Cimpress et pour une période de 12 mois commençant le 1er mars 2017 (la
« Période Post-Contractuelle »).

The Parties agree that, notwithstanding anything to the contrary in the
Non-Competition and Non-Solicitation Agreement, the gross monthly compensation
payable by Cimpress to Executive for the non-competition and non-solicitation
obligation during the Post-Termination Period, inclusive of the indemnity in
lieu of paid holidays accrued, shall be twelve thousand six hundred fifty Euros
(€12,650).
Les Parties conviennent que, nonobstant toute disposition contraire de l’Accord
de Non-concurrence et de Non-Sollicitation, l’indemnité mensuelle brute payable
par Cimpress à la Salariée en contrepartie du respect de l'obligation de
non-concurrence et de non-sollicitation pendant la Période Post-Contractuelle,
incluant l’indemnité compensatrice de congés payés, s'élève à douze mille six
cent cinquante euros (12,650 €).






--------------------------------------------------------------------------------





During the Post-Termination Period, Cimpress will pay Executive per normal
payroll practices monthly installments amounting to the net amount (after
applicable withholdings) corresponding to the gross monthly amount set above.
Au cours de la Période Post-Contractuelle, Cimpress paiera à la Salariée, selon
les procédures usuelles de paie, des mensualités correspondant au montant net
(après déduction des retenues applicables) correspondant au montant mensuel brut
ci-dessus.
(b) The Executive undertakes not to engage into acts and practices of unfair
competition towards Company and any other entity of the Cimpress Group, and in
particular not to solicit and divert for her own profit or any other profit of
any third party assets, suppliers and customers of Company or any other entity
of the Cimpress Group.
(b) La Salariée s’engage à ne pas exercer d’activités concurrentielles ou de
s’adonner à des pratiques déloyales à l’égard de la Société et de toute autre
entité du Groupe Cimpress, et en particulier à ne pas solliciter ou détourner
pour son profit ou le profit de tiers, les fournisseurs et clients de la Société
ou de toute autre entité du Groupe Cimpress.
Article 7. General Release and Waiver of All Claims
Article 7. Renonciation à toutes instances et actions
In consideration of the compensation and other benefits provided for in this
Agreement, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges Cimpress, its corporate affiliates (including,
without limitation, Cimpress N.V.) and its and their respective officers,
directors, employees, stockholders, subsidiaries, parent companies, agents and
representatives (each in their individual and corporate capacities) (the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses, of every kind and
nature which Executive has ever had or now has against the Released Parties in
any way arising out of or relating to her employment with Cimpress, the
termination of her Employment Contract and/or any other dealings Executive has
had with Cimpress, including, but not limited to, all claims under French laws,
French Civil Code, French Labor Code, national or sectoral collective labor
agreements, company collective bargaining agreements, unilateral undertakings,
practices and any other legal theory or justification.
En considération de l’indemnité et des autres concessions prévues par le
Protocole, la Salariée libère, décharge et exonère de manière totale,
définitive, irrévocable et inconditionnelle Cimpress, ses sociétés filiales
(incluant, sans réserve, Cimpress N.V.) et leurs mandataires, directeurs,
salariés, actionnaires, succursales, sociétés mères, agents et représentants
respectifs (en tant que personne privée et en tant que mandataire) (les
« Parties Libérées ») de tous autres prétentions, demandes, accusations,
plaintes, actions, causes d’actions, instances, droits, dettes, sommes d’argent,
coûts, comptes, liquidations, engagements, contrats, accords, promesses,
agissements, omissions, dommages, exécutions, obligations, passifs et dépenses,
de toute nature et de tout type, que la Salariée a pu avoir contre les Parties
Libérées, découlant de quelle que façon que ce soit de la relation qui la liait
à Cimpress, à la rupture de son Contrat de Travail, et/ou de tous autres
rapports que la Salariée a eu avec Cimpress, incluant, mais sans se limiter à,
toutes les demandes sur le fondement de la loi française, du code civil
français, du code du travail français, des accords collectifs nationaux ou
territoriaux, des accords d’entreprise, des engagements unilatéraux, pratiques
ou tout autre théories légales ou fondements.
This general release and waiver of all claims specifically includes, but is not
limited to, any and all remuneration whatever the nature including base salary,
overtime pay, compensatory time off, bonuses of any kind, short and long term
incentive plans and miscellaneous compensation, benefit in kind, invention
compensation, working time reduction days indemnity, commission, dismissal
indemnity, pay in lieu of holidays, non-competition indemnity, hours of job
research indemnity, damages for the lost opportunity to make gains on RSUs, PSUs
and Cash LTIs or any claims to any non-vested equity or other ownership interest
in Cimpress and Cimpress Group or claims to shares or share options, pay in lieu
of notice period, redeployment leave and rehiring priority, profit-sharing, as
well as housing and car allowances and professional expenses reimbursement, any
and all compensatory, exemplary and liquidated damages.
Cette renonciation à toutes instances et actions inclut spécifiquement, mais
n’est pas limité à, toutes rémunérations de quelle que nature qu’elles soient,
incluant le salaire de base, les heures supplémentaires, l’indemnité de repos
compensateur, tous les types de bonus, les rémunération variable à longs et
courts termes et compensations diverses, les avantages en nature, les indemnités
d’inventeur, les indemnités compensatrices de RTT, les commissions, les
indemnités de licenciement, les indemnités compensatrices de congé payé, les
indemnités de non-concurrence, les indemnités compensatrices pour heures de
recherche d’emploi, les indemnités pour perte de chance sur les RSUs, PSUs, et
intéressements à longs termes (Cash LTIs) et toutes demandes au titre de droits
non acquis sur des parts sociales de Cimpress ou d’autres sociétés du Groupe
Cimpress, de demandes d’actions ou d’options d’achat d’actions, d’indemnité de
préavis, d’indemnité liée au congé de reclassement ou à la priorité de
réembauchage, participation aux bénéfices, le remboursement des frais de
véhicule et de logement et des dépenses professionnelles ainsi que tous types de
dommages-intérêts.
This general release and waiver of all claims does not cover claims that cannot
be waived as a matter of law.
Toutefois cette clause de renonciation à toutes instances et actions n’est pas
applicable aux demandes auxquelles il n’est pas possible de renoncer selon la
loi.






--------------------------------------------------------------------------------





This general release and waiver of all claims shall not affect (i) any of
Executive’s vested rights in her equity plan, all of which shall be governed by
the terms of the said plans or (ii) Executive’s rights under the Indemnification
Agreement.
Cette renonciation à toutes instances et actions n’affectera pas (i) les droits
acquis et restant acquis par la Salariée en application de plan d’attribution
d’actions (« equity plan »), qui seront régis par les termes du plan précité
ou (ii) les droits de la Salariée en vertu de l’Accord d'Indemnisation.
Company agrees that Executive is not releasing any claims or rights Executive
may have for indemnification under applicable law or any governing document of
Company or any Company affiliate, or under any indemnification agreement with
Company or any Company affiliate (including, without limitation, the
Indemnification Agreement), or under any insurance policy providing directors’
and officers’ coverage for any lawsuit or claim relating to the period when
Executive was a director, officer, or Executive of Company or any Company
affiliate; provided however that:
La Société accepte que la Salariée ne renonce à aucune demande ou aucun droit
d’indemnisation que la Salariée pourrait avoir en vertu de la loi applicable ou
de tout document régissant la Société ou une société filiale ou tout accord
d'indemnisation conclue avec la Société ou une société filiale (y compris, sans
s’y limiter, l’Accord d’Indemnisation) ou dans le cadre d'une police d'assurance
protégeant les administrateurs et les dirigeants de toute poursuite ou demande
relative à la période au cours de laquelle la Salariée était administratrice,
mandataire social ou dirigeante de la Société ou de toute société affiliée,
étant toutefois précisé que :

(i) this acknowledgement is not a concession, acknowledgment, or guaranty that
Executive has any such rights to indemnification or coverage, (ii) this
Agreement does not create any additional rights for Executive to indemnification
or coverage, and (iii) Company or any Company affiliate, as applicable, retains
any defenses it may have to such indemnification or coverage.
(i) cette reconnaissance ne crée pas de concession, reconnaissance ou garantie
pour la Salariée de bénéficier d’une telle indemnisation ou d’une telle
garantie, (ii) le Protocole ne crée aucun droit à indemnisation ou garantie
supplémentaire au bénéfice de la Salariée, (iii) la Société ou toute société
affiliée, selon le cas, conserve le droit de faire valoir tous moyens de défense
qu'elle peut avoir face à une telle demande d’indemnisation ou de garantie.

Article 8. Representations  
Article 8. Déclarations
Executive represents that: (i) she has read this Agreement including the release
set forth in Article 7 above, carefully and understands all its provisions; and
(ii) the benefits are above and beyond the payments or benefits otherwise owed
to Executive under the terms of her employment with Cimpress or required by law.
La Salariée déclare : (i) qu’elle a pris connaissance du Protocole, ainsi que de
la renonciation prévue à l’article 7 ci-dessus, de manière attentive et comprend
toutes ses stipulations ; et (ii) que les concessions sont supérieures aux
droits auxquels la Salariée aurait pu prétendre en application de son Contrat de
Travail avec Cimpress ou de la loi.
Article 9. Non-Disparagement
Article 9. Non dénigrement
To the extent permitted by law, Executive understands and agrees that as a
condition of her receipt of the compensation and other benefits provided to
Executive under this Agreement, she shall not make any false, disparaging or
derogatory statement to any person or entity, including any media outlet,
regarding Cimpress’ and Cimpress Group’s business affairs or financial
condition.
Dans la limite de ce qui est autorisée par la loi, la Salariée comprend et
accepte qu’en conséquence du paiement de l’indemnité et des autres avantages
prévus par le Protocole, la Salariée s’engage à ne pas faire de fausses
déclarations, dénigrantes ou désobligeantes à toutes personnes ou entités,
organes de presse compris, concernant l’activité ou la situation financière de
Cimpress et du Groupe Cimpress.
Notwithstanding the foregoing, this Article 9 does not apply to any statements
or other communications covered by or contemplated in Article 10 below.
Nonobstant ce qui précède, cet article 9 ne s'applique pas aux déclarations ou
autres communications couvertes ou visées à l'article 10 ci-dessous.








--------------------------------------------------------------------------------





Article 10. Preservation of certain rights
Article 10. Préservation de certains droits
The Parties agree that nothing in this Agreement or the Employment Contract
shall be interpreted or applied to limit Executive’s right to file a charge or
complaint with or to report possible violations of U.S. federal law to the U.S.
Securities and Exchange Commission or any other U.S. federal agency. The Parties
further agree that nothing in this Agreement or the Employment Contract shall be
interpreted or applied to limit Executive’s right (i) to provide information or
documents to or otherwise communicate with such governmental agencies or to
participate in any investigation or proceeding that may be conducted by such
governmental agencies, in each case without notice to Cimpress, or
Les Parties conviennent qu'aucune disposition du présent Protocole ou du Contrat
de Travail ne doit être interprétée ou appliquée comme limitant le droit de la
Salariée de d’introduire une action ou déposer une plainte ou de signaler
d'éventuelles violations de la loi fédérale américaine à la U.S. Securities and
Exchange Commission ou tout autre agence fédérale américaine. Les Parties
conviennent en outre qu'aucune disposition du Protocole ou du Contrat de Travail
ne doit être interprétée ou appliquée en vue de limiter le droit de la Salariée
(i) de fournir des renseignements ou des documents ou de communiquer avec ces
agences gouvernementales ou de participer à toute enquête ou procédure pouvant
être menée par ces agences gouvernementales, dans chaque cas sans avoir à en
informer Cimpress, ou

(ii) to receive or fully retain a monetary award from a government-administered
whistleblower award program for providing information directly to a governmental
agency.
(ii) recevoir ou conserver intégralement une indemnité pécuniaire d'un programme
gouvernemental de récompense des lanceurs d’alerte pour fournir des informations
directement à une agence gouvernementale.
Article 11. Corporate Appointments
Cimpress confirms that Executive does not currently hold any offices,
directorships or similar appointments with Cimpress or any Cimpress Group
company or affiliate.
Article 11. Mandats sociaux
Cimpress confirme que la Salariée ne détient actuellement aucune charge, mandat
social ou autre position similaire au sein de Cimpress ou de toute société du
Groupe Cimpress ou société filiale.
Article 12. Amendment
Article 12. Révision
This Agreement shall be binding upon the Parties and may not be modified in any
manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the Parties hereto. This Agreement
is binding upon and shall inure to the benefit of the Parties and their
respective agents, assigns, heirs, executors, successors and administrators.
Ce Protocole est juridiquement contraignant à l’égard des Parties et ne pourra
pas être modifié, de quelque manière qu’il soit, sauf par accord écrit signé à
la même date ou à une date postérieure au Protocole, par des représentants
dûment autorisés des Parties. Ce Protocole lie les Parties et sera applicable à
celles-ci, ainsi que leurs agents, ayants- droits, successeurs, créanciers et
administrateurs respectifs.

Article 13. No waiver
Article 13. Absence de renonciation
No delay or omission by either Party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a Party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
Aucun délai ou omission d’une des Parties dans l’exercice d’un droit acquis au
terme de ce Protocole ne vaudra renonciation du droit en question ou de tout
autre droit. Une renonciation ou un consentement ponctuellement donné par une
Partie n’aura d’effet que pour le droit en question et ne pourra pas valablement
valoir renonciation ou exclusion à faire valoir tout autre droit en toute autre
occasion.
Article 14. Validity et interpretation.
Article 14. Validité et interprétation
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal and/or invalid part, term or provision shall be deemed not to be a part
of this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted. The schedules
and exhibits referred to herein shall be construed with, and as an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.
Dans le cas où une stipulation du Protocole devrait être déclarée ou considérée
nulle ou inapplicable par une juridiction compétente, la validité des autres
éléments, termes et stipulations ne sera pas affecté et les éléments, termes et
stipulations déclarés nuls et/ou inapplicables seront réputés non écrits. Le
Protocole sera interprété sans tenir compte d’aucune présomption ou règle
exigeant une interprétation à l'encontre de la Partie rédactrice de l’instrument
juridique ou qui a fait rédiger cet instrument. Les annexes et pièces visées aux
présentes seront interprétées comme formant un tout faisant partie intégrante du
Protocole comme si elles étaient énoncées textuellement dans le présent
document.








--------------------------------------------------------------------------------





Whenever the singular is used in this Agreement, the same shall include the
plural, and whenever the plural is used herein, the same shall include the
singular, where appropriate.
Chaque fois que le singulier est utilisé dans le Protocole, celui-ci doit
inclure le pluriel, et chaque fois que le pluriel est utilisé, il doit inclure,
le cas échéant, le singulier.

When used as part of numbers expressed in this Agreement, a comma is used to
separate thousands and a period is used as a decimal point.
Dans le cadre de l’écriture des nombres exprimés dans ce Protocole, une virgule
est utilisée pour séparer les milliers et un point est utilisé comme point
décimal.
Article 15. Voluntary Assent
Article 15. Consentement libre
Executive affirms that no other promises or agreements of any kind have been
made to or with her by any person or entity whatsoever to cause her to sign this
Agreement, that Executive benefited from sufficient time and aid from her lawyer
prior to the signature of this Agreement and that Executive fully understands
the meaning and intent of this Agreement.
La Salariée reconnaît qu’aucun autre accord ou aucune autre promesse de
n’importe quelle nature ne lui a été fait par toute personne ou entité, quelle
qu’elle soit, qui l’aurait incité à signer le présent Protocole, que la Salariée
a bénéficié de suffisamment de temps et de l’assistance de son avocat
préalablement à la signature du Protocole, et que la Salariée comprend
pleinement le sens et l’objectif du Protocole.
Article 16. Language, governing law and forum
Article 16. Langue, loi applicable et élection de juridiction
In case of discrepancy between the French and the English versions of this
Agreement, the Parties agree that the French version shall prevail. This
Agreement shall be governed by and construed in accordance with the French laws,
subject to the terms of Article 14. Any legal suit, action or proceeding arising
out of or related to this Agreement shall be instituted exclusively a court
sitting in Paris (France) and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.
En cas de divergence entre les versions anglaise et française de ce Protocole,
les Parties conviennent que la version française prévaudra. Ce Protocole sera
régi et interprété conformément au droit français, sous réserve des précisions
contenues à l’article 14. Toute instance, action ou poursuite liée à ou
résultant de l’application de ce Protocole sera portée exclusivement devant les
juridictions siégeant à Paris (France) et chacune des Parties se soumet de
manière irrévocable à la juridiction exclusive de ces tribunaux en cas de
poursuites, instances et actions.

Article 17. Entire Agreement
Article 17. Intégralité des accords
This Agreement, contains and constitutes the entire understanding and agreement
between the Parties with respect to the subject matter hereof and cancels all
previous oral and written negotiations, agreements, commitments and writings in
connection therewith, including, without limitation, any such negotiations,
agreements, commitments or writings relating to severance or other potential
payments or benefits to Executive in the event of the termination of her
employment with Cimpress, including, without limitation, the Executive Retention
Agreement.
Ce Protocole comprend et constitue l’intégralité des conventions et engagements
des Parties au titre des sujets qui en sont l’objet et annule tous autres
négociations écrites ou orales, accords, engagements et conventions antérieurs
relatif aux présents, incluant, mais sans se limiter à, toutes négociations,
accords, engagements ou conventions concernant les indemnités de licenciements
ou tous autres versements ou avantages potentiellement accordés à la Salariée
résultant de la rupture de son Contrat de Travail, incluant l’Executive
Retention Agreement.
As a consequence of the Agreement, each of the Parties acknowledges that the
other party no longer has any debt or claim whatsoever in respect of it and that
all accounts between the Parties have been definitively paid and settled in all
matters. Nothing in this Article 17 shall modify, cancel or supersede the
obligations of Executive set forth in Articles 4, 5 and 6 herein.
Au vu du Protocole, chaque Partie reconnait que l’autre Partie n’a plus de
dettes ou prétentions quelle qu’elles soient envers elle et que tous les comptes
entre les Parties ont été définitivement réglés. Cet article 17 ne peut en aucun
cas être considéré comme une modification ou une annulation des obligations de
la Salariée telles qu’énoncées aux articles 4, 5 et 6 ci-dessus.






--------------------------------------------------------------------------------





Each Party undertakes to perform in good faith and without reservation the
Agreement established in accordance with Articles 2044 et seq. of the French
Civil Code.
Chaque Partie s’engage à exécuter loyalement et sans réserve le Protocole
établit conformément aux articles 2044 et suivants du Code Civil.
IN WITNESS WHEREOF, the Parties have executed this Agreement in two original
copies under seal effective as of the date of the last signature below.
EN FOI DE QUOI les Parties ont rédigé ce Protocole en deux exemplaires originaux
exécutoires à compter de la date de la dernière signature apposée ci-dessous.
After having initialled each page, the signature of each of the Parties must be
preceded by the hand-written endorsement “lu et approuvé, bon pour transaction
définitive et sans réserve” (Read and approved, agreement to a definitive and
unreserved settlement).
Après avoir paraphé chacune des pages précédentes, les Parties devront faire
précéder leur signature de la mention manuscrite “lu et approuvé, bon pour
transaction définitive et sans réserve”.
Date: 22 mars, 2017
Date: 22 mars, 2017


Lu et approuvé
Bon pour transaction définitive et sans réserve


/s/Robert Keane
CIMPRESS FRANCE SARL
Represented by/ Représentée par:
Robert KEANE
General Manager / Gérant


lu et approuvé, bon pour transaction définitive et sans réserve


/s/Ashley Hubka
Ashley HUBKA


Cimpress Contact Person:
 
Ara Deirmendjian
Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451 USA
Tel. +1-781-652-6805
 








--------------------------------------------------------------------------------





ANNEX 1
ANNEXE 1
Performance Share Units Plan
(Article 2 (d) of the Agreement)
In English only
Plan d’actions au rendement (PSUs)
(article 2 (d) du Protocole)
En anglais uniquement








--------------------------------------------------------------------------------





ANNEX 2
ANNEXE 2
EXECUTIVE’S BANK WIRE TRANSFER DETAILS
COORDONNES BANCAIRES DE LA SALARIEE






